United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2084
                                   ___________

United States of America,               *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Penny Jillean Christenson,              *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: November 16, 2004
                                Filed: April 13, 2005
                                 ___________

Before SMITH, BEAM, and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

      The United States appeals the sentence of Penny J. Christenson, arguing that
the district court1 abused its discretion by departing downward 75 percent for
"substantial assistance." Jurisdiction being proper under 18 U.S.C. § 3742(b) and 28
U.S.C. § 1291, this court affirms.

     Christenson was indicted for conspiracy to distribute 500 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
She pleaded guilty pursuant to a plea agreement. At sentencing, Christenson faced
a 240-month mandatory minimum sentence. Absent it, her sentencing range was 135
to 168 months. The government, in its sole discretion, moved for a downward
departure based on Christenson's substantial assistance in investigating and
prosecuting others. See 18 U.S.C. § 3553(e); U.S.S.G. § 5K1.1. The government
recommended a 10 percent departure, to 216 months. Defense counsel proposed a 40
percent departure, to 144 months. The district court sentenced Christenson to 60
months in prison.

       While this appeal was pending, the Supreme Court held that the Federal
Sentencing Guidelines are no longer mandatory. See United States v. Booker, 125
S. Ct. 738, 756-57 (2005). The guideline range "no longer dictates the final
sentencing result but instead is an important factor that the sentencing court is to
consider along with the factors contained in § 3553(a) in reaching the sentencing
result." United States v. Rodriguez, 398 F.3d 1291, 1301 (11th Cir. 2005), citing
Booker, 125 S. Ct. at 764-65. A sentencing court must consider the guidelines,
determine the applicable range, but may depart from the suggested guideline range.
United States v. Mares, 2005 WL 503715, at *7 (5th Cir. Mar. 4, 2005). Sentences
are reviewed for unreasonableness. Booker, 125 S. Ct. at 765-66. The standard
guiding unreasonableness is 18 U.S.C. § 3553(a). Id.

       First, this court considers the advisory guidelines, under which substantial
assistance departures are constrained by U.S.S.G. § 5K1.1. Melendez v. United
States, 518 U.S. 120, 129 (1996). Section 5K1.1 provides:

      Upon motion of the government stating that the defendant has provided
      substantial assistance in the investigation or prosecution of another
      person who has committed an offense, the court may depart from the
      guidelines.



                                        -2-
      (a)    The appropriate reduction shall be determined by the court for
             reasons stated that may include, but are not limited to,
             consideration of the following:

             (1)   the court's evaluation of the significance and usefulness of
                   the defendant's assistance, taking into consideration the
                   government's evaluation of the assistance rendered;

             (2)   the truthfulness, completeness, and reliability of any
                   information or testimony provided by the defendant;

             (3)   the nature and extent of the defendant's assistance;

             (4)   any injury suffered, or any danger or risk of injury to the
                   defendant or his family resulting from his assistance;

             (5)   the timeliness of the defendant's assistance.

       At sentencing, the government explained that Christenson immediately
admitted her involvement, was indicted and began to cooperate, debriefed, gave
corroborative testimony before the grand jury for the indictment of one defendant,
and tried to work actively for a controlled buy of methamphetamine. Defense counsel
added: "she did give some information about a house on Ingleside which did lead to
– which we believe led to some arrests and at least the police officers watching that
house."

      The judge announced the sentence. The government objected to the extent of
the departure in light of her cooperation. The judge stated, "Okay. Well, I made my
decision based on my evaluation of the 5K factors, so anything further?" The
government responded, "No, Your Honor."

     The government argues that the district court owed deference to its
recommended 10 percent departure. True, the commentary to section 5K1.1 directs


                                        -3-
that "substantial weight" be given to the government's evaluation of the extent of the
assistance. U.S.S.G. § 5K1.1, cmt. n.3. The sentencing court must give serious
consideration to the government's evaluation, but it is certainly not controlling.
United States v. Pizano, No. 04-1348, at 8 (8th Cir. 2005). The court determines the
appropriate reduction. See U.S.S.G. § 5K1.1(a); United States v. Castellanos, 904
F.2d 1490, 1497 (11th Cir. 1990).

       The government made Christenson eligible for a substantial assistance
departure and – in its sole discretion – opened the door to the departure. The record
indicates that the district court seriously considered the government's
recommendation before arriving at its own evaluation of the significance and
usefulness of Christenson's assistance. To depart, a court must have "reasons" that
shall be "stated." See 18 U.S.C. § 3553(c); U.S.S.G. § 5K1.1(a). In this case, the
court stated that it evaluated the section 5K1.1 factors. This is not a case where the
court considered irrelevant factors. See U.S.S.G. § 5K1.1, cmt. background.

      Thus, considering the advisory guidelines, the district court arrived at a 60-
month sentence, which this court reviews for unreasonableness. Important in this
case are the "characteristics of the defendant." See 18 U.S.C. § 3553(a)(1). As
discussed, Christenson cooperated sufficiently that the government opened the door
to the lighter sentence it now appeals. In light of her cooperation, it is not
unreasonable to conclude five years in prison reflects a serious offense, promotes
respect for the law, provides just punishment, deters criminal conduct, and protects
the public from further crimes. See 18 U.S.C. § 3553(a)(2)(A)-(C). By the section
3553(a) factors, Christenson's 60-month sentence is not unreasonable.

       Christenson's sentence is distinguishable from the sentences reversed in United
States v. Dalton, No. 04-1361 (8th Cir. 2005) and United States v. Haack, No. 04-
1594 (8th Cir. 2005). Like Christenson, Dalton debriefed and testified before a grand
jury. However, Dalton's cooperation clearly ended when she absconded while on

                                         -4-
pretrial release. Dalton, No. 04-1361, at 5. And the district court did not explain on
the record that it evaluated the section 5K1.1 factors. Id.

       Unlike Christenson, the defendant in Haack did not attempt to work actively
for a controlled drug buy, or give grand jury testimony. See Haack, No. 04-1594, at
14-15. Further, the sentencing judge there made comments indicating it "departed,
at least in part, based upon the improper factor of dissatisfaction with the sentencing
guidelines, and not solely on the defendant's cooperation." Id. at 15. Here, there are
no such comments.

      The sentence is affirmed.
                       _____________________________




                                         -5-